                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                        AT KNOXVILLE

    WAYNARD WINBUSH,                               )
                                                   )
                 Petitioner,                       )
                                                   )
    v.                                             )       No. 3:20-CV-489-DCLC-HBG
                                                   )
    BERT BOYD,                                     )
                                                   )
                 Respondent.                       )

                                       JUDGMENT ORDER

          In accordance with the accompanying memorandum opinion, this action is DISMISSED.

   A certificate of appealability SHALL NOT issue. Because the Court has CERTIFIED in the

   memorandum opinion that any appeal from this order would not be taken in good faith, should

   Petitioner file a notice of appeal, he is DENIED leave to appeal in forma pauperis. See 28 U.S.C.

   § 1915(a)(3); Fed. R. App. P. 24.

          The Clerk is DIRECTED to close the file.

          SO ORDERED.

          ENTER:



                                                              s/ Clifton L. Corker
                                                              United States District Court


    ENTERED AS A JUDGMENT

         s/ LeAnna Wilson
         CLERK OF COURT




Case 3:20-cv-00489-DCLC-HBG Document 34 Filed 07/23/21 Page 1 of 1 PageID #: 3191
